Citation Nr: 0500004	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  98-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, 
evaluated as 50 percent disabling prior to August 29, 2002.

2.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 decision by the RO in Reno, Nevada, 
which in pertinent part, confirmed and continued a 50 percent 
disability rating for psoriasis.  In a May 2004 rating 
decision, the Newark, New Jersey RO increased the veteran's 
disability rating to 60 percent, effective August 30, 2002.  


REMAND

In February 1998, the RO received the veteran's substantive 
appeal, in which he requested a personal hearing in 
Washington, D.C., before a Veterans Law Judge.   The veteran 
subsequently relocated to Las Vegas, Nevada, and has 
indicated that he desired to present testimony at a 
videoconference hearing before a Veterans Law Judge at the 
outbased VA office in Las Vegas.  As a veteran is entitled to 
a hearing if one is requested, further development is 
warranted.  38 C.F.R. § 20.700 (2003).

Accordingly, this case is REMANDED for the following action:

The RO should schedule the appellant 
for a videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


